             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                       1:21 CR 72 MR WCM

UNITED STATES OF AMERICA                         )
                                                 )
v.                                               )           ORDER
                                                 )
JOSEPH DANIEL PERRY                              )
                                                 )
                                                 )

      This matter is before the Court on Defendant’s Motions for Admission

Pro Hac Vice and Affidavits (“Motions”) which have been filed by Andrew C.

Brooks on behalf of Katryna Lyn Spearman and Murdoch Walker II. (Docs. 23

& 24).

      Before addressing the Motions themselves, it is necessary to clarify Mr.

Brooks’ status as counsel in this matter. On August 30, 2021, Mr. Brooks filed

a Notice of Appearance (Doc. 11), which indicated that he was making a

general appearance as counsel of record for Defendant. Subsequent filings by

him, including the instant Motions, though, refer to Mr. Brooks as “Local

Criminal Rule 57.1(d) Counsel.”

      However, the local rules of this district do not include a local criminal

rule 57.1. Further, the local rules require that any attorney who is admitted to

practice pro hac vice associate local counsel and be accompanied by local




     Case 1:21-cr-00072-MR-WCM Document 25 Filed 09/07/21 Page 1 of 2
counsel at all hearings unless otherwise permitted by the Court. See LCvR.

83.1 (b) (1); LCrR. 44.1.

      Consequently, Mr. Brooks has entered a general appearance for

Defendant and is representing Defendant for all purposes. The Motions have

been considered in light of that determination.

      The Motions represent that Ms. Spearman and Mr. Walker are members

in good standing of the Bar of the State of Georgia, and are admitted to practice

before and are in good standing with numerous United States District Courts

and United States Courts of Appeals. It further appears that the requisite

admission fees have been paid.

      Accordingly, the Court GRANTS the Motions (Docs. 23 & 24) and

ADMITS Katryna Lyn Spearman and Murdoch Walker II to practice pro hac

vice before the Court in this matter while associated with local counsel.

      IT IS SO ORDERED.


                                     Signed: September 7, 2021




     Case 1:21-cr-00072-MR-WCM Document 25 Filed 09/07/21 Page 2 of 2
